PER CURIAM.
This suit was brought by the appellee in an appeal from a justice court to the county court to compel the county clerk to file and docket the appeal where the appellant has not paid the statutory fee as required under Article 3930(b), Vernon’s Annotated Texas Civil Statutes. The Court of Civil Appeals held that Article 3930(b) required the clerk to collect the fee from the appellant at the time the suit was filed, and that the statute was applicable to the appeal of a forcible entry and detainer suit as such statute was cumulative of the procedure required under Rules 749-751, Texas Rules of Civil Procedure. 467 S.W.2d 692.
We refuse the application for writ of error, no reversible error. In so doing, we are not to be understood to hold that an appellee in an appeal from a justice court to the county court may not pay the fee required under Article 3930(b).